DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 2/4/2021 has been received and entered into the application file.  All arguments have been fully considered.  The status of each prior rejection is set forth below, as well as response to arguments.

Claim Interpretation
	As amended claim 1 requires the treatment period to be at least one day.  Claims 5 and 6 each depends from claim 1 and each further define the treatment period as about three days or less.  Each of claims 5 and 6 are interpreted as incorporating all limitations of parent claim 1, and thus each of claims 5 and 6 are interpreted as requiring the treatment period to be about three days or less, but at least one day.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


RE: Rejection of claims 1 and 11-13 under 35 USC 102(a)(1) as being anticipated by Wang et al: 
	The amendment to claim 1 to limit the concentration of H2O2 used and the duration of contact is sufficient to distinguish the claims from Wang et al.  Wang et al does not teach any concentration or contact duration.  Furthermore, because Wang et al intention is to decellularize skin, it would not have bene prima facie to optimize the H2O2 concentration or duration of contact to levels/durations that would result in simply aging the skin (as opposed to decellularizing).  The rejection is withdrawn. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 1-16 under 35 USC 103 over Asselineau et al, in view of Laurent-Applegate et al and Rinnerthaler et al:
Applicants have traversed the rejection on the grounds that a prima facie case of obviousness has not been established because the prior art of record does not teach or suggest all claim limitations, specifically the limitation regarding the concentration of H2O2 (about 0.25 mM to about 8.0 mM in claim 1, narrowed in dependent claims 2, 5-10; about 1.0 mM to about 4.0 mM in claim 14) or the duration of treatment (at least one day in claim 1, narrowed in dependent claims 3-10; about three to six days in claim 14).  
	In response, Applicants’ arguments have been fully considered, but are not found persuasive.  
An obviousness rejection requires determination of the scope and content of the prior art, ascertaining the differences between the prior art and the claims at issue, resolution of the level of ordinary skill in the pertinent art, and consideration of objective evidence present in the application indicating obviousness or nonobviousness (See MPEP 2142).  A conclusion of obviousness may be based on a number of rationales, including a teaching or suggestion by a prior art reference, but can also be based on reliance on scientific theory, legal precedent, reliance on common knowledge in the art or “well-known” prior art, art recognized suitability for an intended purpose, and/or close structural similarity between chemical compounds  (See MPEP 2143-2144).  
In the instant case, Applicants have not traversed the conclusion that it would have been prima facie obvious to modify the method of Asselineau et al to involve exposing the in vitro skin model to H2O2 to achieve aging of the skin, but rather only that the references do not teach or suggest the concentration of H2O2 used or the duration of treatment. This difference between the teachings of the prior art and the claims at issue has been addressed in the rejection:  
Regarding the concentration of H2O2: Laurent-Applegate et al teaches H2O2 at concentrations of 0.1-2.4 mM are effective to induce oxidative stress in skin cells (See Laurent-Applegate et al, ¶0130).  This H2O2 concentration substantially overlaps with all claimed concentrations. MPEP 2144.05 states that in the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus this conclusion of obviousness is supported by legal precedence.  
Regarding the duration of the treatment: selection of the duration of the exposure would have been a matter of routine optimization.  The duration of exposure would be selected based on the concentration of hydrogen peroxide used, the temperature, size of the skin construct, and the extent of ‘aging’ desired.  The duration of exposure is considered a result effective variable, as it will affect the degree of aging achieved.  A corollary relationship between concentration of oxidative stress agent, duration of exposure to the oxidative stress agent, and degree of oxidative stress achieved is a reasonable and basic expectation in cell biology.  This correlation is supported by the evidence in Applicants’ specification (showing longer exposure to the same concentration of H2O2 causes increased ‘aging’ of skin (See, e.g. Fig. 9A, 9B, Fig. 11A1-12D2).  Applicants also make statements in the specification that the treatment period duration can be adjusted shorter when higher concentrations of H2O2 are used, and vice versa (See page 12 of as-filed specification).  Optimization through routine experimentation, particularly for result effective variables, is, again, supported by legal precedence.  See MPEP 2144.05(II). 
Overall, it is maintained that a proper prima facie case of obviousness has been established.  Each of the claim limitations are either taught or suggested by the prior art, or otherwise held to be obvious based on legal precedence and/or reliance on common knowledge in the art.
	
Applicants further assert that the prior art, in fact, teaches away from such specified treatment periods, pointing to Laurent-Applegate et al’s teaching of 30 minutes.
In response, Applicants’ argument has been fully considered, but is not found persuasive.  Laurent-Applegate et al disclose use of 0.1-2.4 mM H2O2 to test the effect of oxidative stress on skin cells.  While in their experiment Laurent-Applegate et al only have a contact period of 30 minutes, Laurent-Applegate et al does not teach away from longer exposures, rather longer exposure was not necessary for their purposes.  In the modified method of Assilneau et al, aged skin which has been subjected to oxidative stress, was the desired goal, thus prolonged exposure to oxidative stress to achieve said aging effect is desired.

	Applicants further traverse the assertion that the duration of exposure is a matter of routine optimization.  Applicants assert their specification notes unexpected results using a treatment solution of a particular range of H2O2 for a particular treatment period provides more accurate and consistent replication of aged skin that UV irradiation. 
	In response, Applicants’ arguments have been fully considered, but are not found persuasive. 
prima facie case of obviousness based on optimization of a range can be rebutted by showing the criticality of the range.  See MPEP 2144.05(III).  Burden is on Applicants to establish that results are unexpected and significant.  See MPEP 716.02(b).  In the instant case, Applicant has not adequately explained how the evidence in the specification supports the criticality of any value within the range of about 0.25 mM to about 8.0 mM for a treatment period of at least one day (as in claim 1), or any of the narrower ranges required by claims 2-10 or 14, much less the criticality of the entire range covered by the claims.  
	The specification has been reviewed.  Fig 7A shows that 2 mM H2O2 caused increase in MMP1 production after 4 and 7 days exposure, with 7 day exposure resulting in greater increase than 4 day exposure.  Figs. 7B-7F show that 2 mM H2O2 cause decrease in each of TIMP1, COL1A1, ELN, COL4A1 and TNC after 4 and 7 days exposure, with 7 day exposure resulting in greater decrease than 4 day exposure (Specification at Pg. 10-11).  At page 13, the specification states that treatment solutions having an H2O2 concentration of less than 2.0 mM did not appear to consistently down regulate gene markers TIMP1, COL1A1, ELN, COL4A1 or TNC after 3 days.  This statement at page 13 contradicts the assertion that the full range of claimed concentrations and durations of treatment represent critical/unexpected results.  Furthermore, Fig. 9A and 9B show that there is a marked increase in the cytotoxic effect of H2O2 when used at concentrations of 2.0 mM compared to 1.0 mM or less, so the cytotoxicity is not considered consistent between the full range of “about 0.25 and about 8.0 mM”.  Still further, in contrast to Applicants’ argument against optimization, the specification actually teaches that higher concentrations of H2O2 can be employed if the treatment period is reduced (See as-filed specification at page 12), which suggests that balancing of the concentration/duration of treatment is within the skill level of the ordinary artisan and would have been prima facie obvious.  Overall, the evidence in the specification does not clearly support that the entire claimed range of concentrations and durations of treatment achieve any unexpected or critical result.  
	The rejection is maintained in a modified form to address claim amendments. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asselineau et al (Textbook of Aging Skin, 2015), in view of Rinnerthaler et al (Biomolecules, 2015), and further in view of Laurent-Applegate et al (US 2003/0175256). 
Regarding claims 1-10, 12, 14 and 15: Asselineau et al disclose a protocol to produce in vitro models of skin, said in vitro models including both a dermal and epidermal layer (See Asselineau et al, Pg. 93 & Fig. 1). Thus in vitro model of aged-skin (See Asselineau et al, Pg 1209). Asselineau et al disclose several protocols by which the in vitro skin model can be 'aged' so as to generate an 'aged-skin model' (See Asselineau et al, Pg. 1212-1216). 
Asselineau et al differs from instant claim in that Asselineau et al does not teach exposing the in vitro skin model to a treatment solution comprising hydrogen peroxide to achieve the aged-skin model. 
Rinnerthaler et al teach that oxidative stress from exposure to reactive oxygen species (ROS) age skin (See Rinnerthaler et al, abstract).  Laurent-Applegate et al teach that hydrogen peroxide solution can be selected as a source of oxidative stress to skin cells (See Laurent-Applegate, ¶0122, 0130).  Therefore, the prior art teaches that exposure of skin to oxidative stress, and particularly ROS, such as from hydrogen peroxide, is an alternative method to age skin.  
The person of ordinary skill in the art at the time the application was filed would be a person having substantial experience in cell biology and tissue engineering.  The person of ordinary skill would have experience creating tissue engineered equivalents in a laboratory as well as experience, or at least general knowledge, surrounding testing of various agents for their effect on the tissue engineered equivalents.  This person of ordinary skill would recognize, as part of their general knowledge from the field, that there is a corollary between the amount of test agent applied and the effect the test agent will have on the test tissue (generally higher concentration of test agent applied will result in greater effect on the test tissue).  This person of ordinary skill will also recognize, as part of their general knowledge from the field, that the size and shape of the tissue affects the total surface area of the tissue, and that there is a corollary between the exposed surface area of a tissue and the effect of the test agent on the test tissue (generally greater surface area exposed results in greater effect on the test tissue).  This person of ordinary skill will also recognize, as part of their general knowledge from the field, that other culture conditions, such as temperature, oxygen levels, etc, will affect how cells respond to and/or metabolize different test agents.  It would be within the skill level of the ordinary artisan to recognize these different variables, determine the effects thereof, and optimize their test protocol accordingly to achieve meaningful test results.
Based on the teachings of Rinnerthaler and Laurent-Applegate et al, it would have been obvious to one skilled in the art to substitute exposing the in vitro skin model of Asselineau et al to hydrogen peroxide treatment in place of the aging protocols used by Asselineau et al to achieve the predictable result of aging the in vitro skin KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385.  Therefore, the claim step "treating the three-dimensional skin model with a treatment solution comprising hydrogen peroxide for a treatment period" is considered prima facie obvious over the prior art. 
Regarding the concentration of the hydrogen peroxide in the treatment solution, Laurent-Applegate et al teach that concentrations of hydrogen peroxide of 0.1-2.4 mM are suitable for inducing oxidative stress in skin cells without immediate deleterious effects (See Laurent-Applegate et al, ¶0130).  Thus it would have been prima facie obvious to the skilled artisan to select a concentration of hydrogen peroxide solution within the range of 0.1-2.4 mM, which falls within, and/or substantially overlaps with the range of claims 1-10, 12, 14 and 15.  MPEP 2144.05 states that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the duration of the exposure: In the modified method of Asselineau et al, the goal is to produce an aged skin equivalent.  The amount of oxidative stress applied to the cells will correlate with the degree of ‘aging’ the in vitro skin construct.  As discussed above, one having ordinary skill in the art would have understood that various conditions, including, but not limited to the duration of exposure, the concentration of the H2O2, the size of the construct, and the temperature will directly correlate to the amount of oxidative stress applied to the cells in the construct.  Because the duration of exposure is one of several result effective variables, it would have been prima facie obvious for the artisan of ordinary skill to expose the in vitro skin model to H2O2 at an appropriate concentration to induce oxidative stress (e.g. 0.1-2.4 mM, according to Laurent-Applegate et al) for a duration that will achieve the desired degree of aging.  Selection of a duration of between three and six days, including a period of six days, is considered prima facie obvious, particularly in the absence of unexpected results. 
Finally, the step of removing the hydrogen peroxide, by standard means such as rinsing, to halt the aging process, would also have been obvious to the artisan of ordinary skill.  One would have been motivated to remove the hydrogen peroxide (treating agent) in order to halt the aging process to create an in vitro model with defined characteristics.  One would have had a reasonable expectation of successfully removing hydrogen peroxide by rinsing because rinsing is a routine and conventional step in the art.  Thus the final claim step of "removing the prima facie obvious over the prior art.  
Regarding claim 11: Following the discussion of claim 1 above, Asselineau et al teach the initial skin model is "a three-dimensional skin equivalent." 
Regarding claims 13 and 16: As the prior art renders obvious the methods of claims 1 and 14, the aged skin models thereby created are also considered prima facie obvious over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/ALLISON M FOX/Primary Examiner, Art Unit 1633